                           Case 19-20831-jra     Doc 54     Filed 09/16/19       Page 1 of 1


                                  UNITED STATES BANKRUPTCY COURT
                                            Northern District of Indiana
                                                Hammond Division
In Re: Debtor(s) (name(s) and address)                    )
John Mileusnic                                            )
xxx−xx−1703                                               )
325 Plum Creek Drive                                      ) Case Number: 19−20831−jra
Schererville, IN 46375                                    )
                                                          )
                                                          )
                                                          )
                                                          )
                                                          )
                                                          ) Chapter: 13
                                                          )
                                                          )
                                                          )
                                                          )
                                                          )
                                                          )




                                         NOTICE OF DOCKET ENTRY
On September 16, 2019 , the following entry was made on the docket in this case:

         Docket Entry: Hearing held 9/16/19(related document(s)16 Chapter 13 Plan filed by John
         Mileusnic). APPEARANCES: Trustee Chael appears. Amended plan filed. The foregoing is hereby
         reset to October 28, 2019, 10:00 a.m. SO ORDERED. (kdr)




                                                                        Christopher M. DeToro
                                                                        Clerk, United States Bankruptcy Court
                                                                        5400 Federal Plaza
                                                                        Hammond, Indiana 46320




                                                                                                    Document No. 54 − 16
